In a proceeding to sell the real property of a decedent, the appeal is from a decree of the Surrogate’s Court, ¡Nassau County, adjudging that the appellants Snyder have no right, title or interest in said real property. Decree unanimously affirmed, without costs. On April 7, 1955 decedent, then in France, wrote to her daughter, then in Connecticut, that appellant John A. Snyder, decedent’s grandson, “and family are welcome to live as long as they wish in the Garden City house — as long as they wish.” They never moved into the house because it required too many repairs. After decedent’s death a claim was filed with the executor that this letter constituted a grant by decedent of a life interest in the property. The Surrogate rejected that contention. In our opinion, a life estate was not granted by this letter but merely a right of occupancy. (Rizzo v. Mataranglo, 16 Misc 2d 20, affd. 16 Misc 2d 21, motion for leave to appeal denied 285 App. Div. 814.) Present — Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ.